Exhibit LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT, dated as of November 30, 2009, is made between Ministry Partners Investment Company, LLC (the “Company” or “Borrower”), having its principal office at 915 West Imperial Highway, Suite 120, Brea, California 92821 and WESTERN CORPORATE FEDERAL CREDIT UNION, a federal corporate credit union (the “Lender”), having its principal office at 924 Overland Court, San Dimas, California WHEREAS, the Company’s wholly-owned subsidiary, Ministry Partners Funding, LLC (“MPF”), holds certain mortgage loans that will be pledged as collateral for this Agreement and has agreed to assign such mortgage loans to the Company to be thereafter assigned to Lender as collateral for the loan to be made to the Company; WHEREAS, the Company and Lender have agreed that the assignment of the pledged loans to Lender under the terms of this Agreement is conditioned upon the payoff of certain indebtedness owed by MPF to BMO Capital Markets Corporation, as agent, and Fairway Finance Company, LLC, as lender; and WHEREAS, the Company and the Lender desire to set forth herein the terms and conditions upon which the Lender shall provide a loan to the Company; NOW, THEREFORE, the parties hereby agree as follows: 1.DEFINITIONS. 1.1 Defined Terms.Capitalized terms defined below or elsewhere in this Agreement (including the Exhibits hereto) shall have the following meanings: “Advance” means a single one-time disbursement by the Lender in the Commitment Amount pursuant to Article 2 of this Agreement. “Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and Regulations under the Exchange Act. “Agreement” means this Loan and Security Agreement, as originally executed or as it may from time to time be supplemented, modified or amended. “Borrower” has the meaning set forth in the first paragraph of the Agreement. “Business Day” means any day excluding Saturday or Sunday and excluding any day on which the Federal Reserve Bank of San Francisco is closed for business. “Closing Date” means November 30, 2009. “Collateral” has the meaning set forth in Section 3.1 hereof. “Collateral Documents” has the meaning set forth in Section 2.2 hereof. “Commitment” has the meaning set forth in Section 2.7 hereof. “Commitment Amount” means Twenty Eight Million Dollars ($28,000,000). “Commitment Fee” has the meaning set forth in Section 2.7 hereof. “Company” has the meaning set forth in the first paragraph of this Agreement. “Controlled Entity” or “Controlled Entities” means any corporation, limited liability company, association or other business entity in which more that fifty percent (50%) of the total voting power of equity interests entitled to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by the Company or one or more of the other Controlled Entities of the Company or a combination thereof. "Custodial Agreement" means a bilateral agreement referencing this Agreement between Lender and Lender's Custodian (or such superseding agreement thereto) or a tri-party agreement referencing this Agreement between Lender, the Company/Borrower and Lender's Custodian (or such superseding agreement thereto.) “Debt” means all indebtedness or other obligations of the Company which, inaccordance with GAAP, would be included in determining total liabilities as shown on the liabilities side of a balance sheet of the Company; and, (a) all indebtedness or other obligations of the Company for borrowed money or for the deferred payment for property or services; provided that for purposes of this Agreement, there shall be excluded from Debt: (i) loan loss reserves, and (ii) deferred taxes arising from capitalized excess servicing fees and capitalized servicing rights. “Default” means the occurrence of any event or existence of any condition which, but for the giving of Notice, the lapse of time, or both, would constitute an Event of Default. “ECCU” means Evangelical Christian Credit Union, a California state chartered credit union. “Eligible Mortgage Loan” means a mortgage loan made to a church or religious institution acquired by Borrower, or on behalf of Borrower, in the ordinary course of its business operations, evidenced by a Mortgage Note, secured by a first-priority Mortgage and otherwise qualifying as Collateral acceptable to Lender in its reasonable discretion. “Event of Default” means any of the conditions or events set forth in Section 8.1 hereof. “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and any successor statute. -2- “Fixed Rate” means 3.95% per annum, based upon the actual number of days elapsed in a 365 day year. “GAAP” means generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as may be approved by a significant segment of the accounting profession, which are applicable to the circumstances as of the date of determination. “Hedging Arrangements” means any agreements or other arrangements (including, without limitation, interest rate swap agreements, interest rate cap agreements and forward sale agreements) entered into by the Company to protect itself against changes in interest rates or the market value of its assets. “Indemnified Liabilities” has the meaning set forth in Article 10 hereof. “Investor” means a Person that has entered into a Purchase Commitment with the Company. “Lender” has the meaning set forth in the first paragraph of this Agreement. "Lender's Custodian" meansU.S. Bank National Association or its successor, or any other entity acting pursuant to a Custodial Agreement between it, Lender and (if applicable) the Company/Borrower.Lender reserves the right to act as the custodian of the Mortgage Files, Pledged Mortgages and Collateral Documents under this Agreement. “Lien” means any lien, mortgage, deed of trust, pledge, security interest, charge or encumbrance of any kind (including any conditional sale or other title retention agreement, any lease in the nature thereof, and any agreement to give any security interest), but specifically excludes a Purchase Commitment. “Loan Documents” means this Agreement, the Note, and each other document, instrument or agreement executed by the Company in connection herewith as any of the same may be amended, restated, renewed or replaced from time to time. “MPF” means Ministry Partners Funding, LLC, a Delaware limited liability company that is 100% owned by the Company. “Maturity Date” shall mean the close of business on March 30, 2012. “Miscellaneous Charges” has the meaning set forth in Section 2.10 hereof. “Mortgage” means a first priority mortgage or first priority deed of trust or other instrument creating a lien on an estate in fee simple interest in real property. -3- “Mortgage File” means the documents and items described in Section 2.2 hereof, including the Collateral Documents. “Mortgage Note” means a promissory note secured by a Mortgage. “Note” has the meaning set forth in Section 2.3 hereof. “Notices” has the meaning set forth in Section 9 hereof. “Obligations” means any and all indebtedness, obligations and liabilities of the Company to the Lender under this Agreement. “Payment Instruction Letter” means that certain Payoff and Bailee Letter dated November 30, 2009, a copy of which is attached hereto as Exhibit “C” to this Agreement. "Origination Fee" means a one-time fee payable by the Company in consideration of the Lender’s activity in preparation for issuance of the loan under this Agreement.The amount of the Origination Fee is set forth in Section 2.7 hereof. “Persons” means and includes natural persons, corporations, limited liability companies, limited partnerships, general partnerships, joint stock companies, joint ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts or other organizations, whether or not legal entities, and governments and agencies and political subdivisions thereof. “Pledged Mortgages” or “Pledged Mortgage Loan” has the meaning set forth in Section3.1 (a) hereof. “Purchase Commitment” means a written commitment, subscription for or purchase agreement issued in favor of the Company by an Investor or group of Investors pursuant to which that Investor or group of Investors commits to purchase an interest in a Pledged Mortgage Loan. “Qualifying Substitute Mortgage Loans” shall mean Mortgage Loans acquired by or originated by the Company that meet the requirements of an Eligible Mortgage Loan. “Release Amount” has the meaning set forth in Section 3.2 (d) hereof. “Servicer” means an entity designated by the Company to act as servicing agent for the Eligible
